DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
	In claim 16, line 10, “in the second mode” has been amended to read as – in a second mode --.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Moue (US 2020/0059240) teaches column analog-to-digital converters for an image sensor.  In the column processing unit 63, the analog-digital converters 631 are arranged to have a one-to-one correspondence relationship to the pixel columns of the pixel array unit 61, for example.  Note that, in FIG. 13, the analog-digital converter 631i on the pixel column i uses as the second current-steering digital-analog converting unit 40 the first current-steering digital-analog converting unit 30 belonging to the analog-digital converter 631i+1 on the adjacent pixel column i+1.  Also, in the analog-digital converter 631i on the pixel column i, destinations of the feedback values output from the first current-steering digital-analog converting unit 30 belonging to the analog-digital converter 631i itself and the first current-steering digital-analog converting unit 30 belonging to the adjacent analog-digital converter 631i+1 are switched each time of feedback under control by means of the control circuit unit 50. The analog-digital converter 631i+1  on the pixel column i+1 has the inverse thereof.  That is, the analog-digital converter 631i+1 uses as the second current-steering digital-analog converting unit 40 the first current-steering digital-analog converting unit 30 belonging to the analog-digital converter 631i on the adjacent pixel column i. Also, in the analog-digital converter 631i+1 on the pixel column i+1, destinations of the feedback values output from the first current-steering digital-analog converting unit 30 belonging to the analog-digital converter 631i+1 itself and the first current-steering digital-analog converting unit 30 belonging to the adjacent analog-digital converter 631i are switched each time of feedback under control by means of the control circuit unit 50. 
	Osawa et al. (US 2012/0062772) discloses an imaging system that includes an image sensor array and column randomizing multiplexers.  The imaging system may include a data output circuit and image readout circuitry such as analog amplifiers, analog-to-digital converters, and memory circuits.  The column randomizing multiplexers may include a first 
column randomizing multiplexer between the image sensor array and at least some of the image readout circuitry.  The first column randomizing multiplexer may randomly connect columns of the image sensor array to the image readout circuitry.  The connections made by the first column randomizing multiplexer may be randomized as each row of the image sensor array is read out.  The column randomizing multiplexers may include a second column randomizing multiplexer between at least some of the image readout circuitry and the data 
output circuit.  The second column randomizing multiplexer may reorder image data for the image readout circuitry. 
	Kainuma (US 2021/0211591) teaches a solid-state imaging device enabling output of a pixel signal in a row direction and capable of individually setting an imaging region and an 
electronic device equipped with the solid-state imaging device.  Provided is a solid-state imaging device including a pixel array in which a plurality of pixels is two-dimensionally arrayed in a row direction and a column direction, a control unit configured to set a range to output pixel signals of the plurality of pixels in the pixel array to each of the row direction and the 

Ebihara (US 2018/0302578) teaches dual conversion gain high dynamic range readout of analog to digital converter in which comparators as discussed herein may include a second stage coupled to provide an output in response to an intermediate voltage, a first stage coupled 
to provide the intermediate voltage in response to an input.  The first stage including a pair of cascode devices coupled to a current mirror, a low gain input coupled to inputs of the first stage via first switches, and further selectively coupled to the pair of cascode devices via second switches, and a high gain input coupled to the first and second inputs of the first stage via 
the first switches, and further selectively coupled to the pair of cascode devices via fourth switches.  Based on a low conversion gain mode, the low gain input may be coupled to the inputs by the first switches, and further coupled to the pair of cascode devices by the second switches in response to a control signal being in a first state, and based on a high conversion gain mode, the high gain input may be coupled to the first and second inputs by the first switches, and further coupled to the pair of cascode device by the fourth switch in response to the control signal being in a second state. 
	 Chang et al. (US 2019/0222780) discloses a dual conversion gain high dynamic range imag readout circuit that includes a comparator coupled to receive a ramp signal an output of a dual conversion gain pixel.  A single counter is coupled to the output of the comparator.  The 
Wang et al. (US 10,510,796) teaches a group of shared pixels that comprises: a first shared pixel comprising a first photodiode and a first transfer gate; a second shared pixel comprising a second photodiode and a second transfer gate; a third shared pixel comprising a third photodiode and a third transfer gate; a fourth shared pixel comprising a fourth photodiode and a first transfer gate; a first floating diffusion shared by the first shared pixel and the second shared pixel; a second floating diffusion shared by the third shared pixel and the fourth shared pixel; a capacitor coupled to the first floating diffusion through a first dual conversion gain transistor, and the second floating diffusion through a second dual conversion 
gain transistor; wherein the capacitor is formed in an area covering most of the first shared pixel, the second shared pixel, the third shared pixel, and the fourth shared pixel.
However, none of the prior art of record teaches or suggests the combination of limitations of claim 1 that includes “a pixel array including first pixels sharing a first floating diffusion region and second pixels sharing a second floating diffusion region; a first analog-to-digital converter configured to process a first pixel signal in a first mode, the first pixel signal output from at least one pixel from among the first pixels through a first column line; a second analog-to-digital converter configured to process a second pixel signal in the first mode, the second signal output from at least one pixel from among the second pixels through a second column line; and a switch circuit configured to selectively connect the first column line with the second analog-to-digital converter in a second mode, the switch circuit selectively connecting the first column line with the second analog-to-digital converter such that the second analog- to-digital converter processes the first pixel signal, wherein, in the second mode, the first analog-to-digital converter is configured to compare a first image component of the first pixel signal with a ramp signal, and to output a first digital value corresponding to the first image component, and in the second mode, the second analog-to-digital converter is configured to compare the ramp signal with a second image component of the first pixel signal, and to output a second digital value corresponding to the second image component.”  The prior art of record also fails to teach or suggest the combination of limitations of claim 11 that includes “a pixel array including first pixels sharing a first floating diffusion region and second pixels sharing a second floating diffusion region; a first analog-to-digital converter configured to operate in a first mode to process a first pixel signal output from at least one pixel from among the first pixels through a first column line; a second analog-to-digital converter configured to operate in the first mode to process a second pixel signal output from at least one pixel from among the second pixels through a second column line; and 41Atty. Dkt. No. 8947-001547-US a switch circuit configured to operate in a second mode to selectively connect the first column line with the second analog-to-digital converter such that the second analog-to- digital converter processes the first pixel signal, wherein, in the second mode, the first analog-to-digital converter is configured to sample and hold a first image component of the first pixel signal and to compare the held first image component with a ramp signal to output a first digital value corresponding to the first image component, and in the second mode, the second analog-to-digital converter is configured to sample and hold a second image component of the first pixel signal and to compare the held second image component with the ramp signal to output a second digital value corresponding to the second image component.”  The prior art of record also fails to teach or suggest the combination of limitations of claim 16 that includes “a pixel array including first pixels sharing a first floating diffusion region and second pixels sharing a second floating diffusion region; a first analog-to-digital converter configured to operate in a first mode to process a first pixel signal output from at least one pixel from among the first pixels through a first 43Atty. Dkt. No. 8947-001547-US column line; and a second analog-to-digital converter configured to operate in the first mode to process a second pixel signal output from at least one pixel from among the second pixels through a second column line, wherein, in [[the]] a second mode, the first analog-to-digital converter is configured to, sample and hold a first image component of the first pixel signal, compare the held first image component with a ramp signal, output a first digital value corresponding to the first image component, sample and hold a second image component of the first pixel signal, compare the held second image component with the ramp signal, and output a second digital value corresponding to the second image component.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697